DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments and remarks filed on 3/22/2021. Claims 1, 2, 4, 6, and 7 have been canceled. Claims 3, 5, 8-14, and 16 have been amended. Claims 3, 5, and 8-22 are pending rejection below:  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 5, and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama WO_2016139927_A1 (see English equivalent:  USPA_20170362368_A1) in view of Hirata USPN_6811850_B1.
1.	Regarding Claims 3, 8, and 13-20, Kitayama discloses a resin composition for making an optical film or a polarizer protective film on a base material (Title and paragraphs 0052, 0053, 0076; corresponds to Claims 16-19 limitations) having a thickness of 10 to 500 microns (paragraph 0051; as being claimed in Claim 17), comprising: an acrylic resin; and a graft copolymer having a gel content of 65 to 84%, wherein the graft copolymer comprises: on an inner side thereof, a first hard polymer comprising 40 to 100 wt % of a methacrylate ester unit (a-1), 60 to 0 wt % of a monomer unit (a-2) having a double bond copolymerizable with the methacrylate ester unit, and 0.01 to 10 parts by weight of a polyfunctional monomer unit per 100 parts by weight of a total amount of (a-1) and (a-2), a soft polymer comprising 60 to 100 wt % of an acrylate ester unit (b-1), 0 to 40 wt % of a monomer unit (b-2) having a double bond copolymerizable with the acrylate ester unit, and 0.1 to 5 parts by weight of a polyfunctional monomer unit per 100 parts by weight of a total amount of (b-1) and (b-2); and a second hard polymer comprising 60 to 100 wt % of a methacrylate ester unit (c-1), 40 to 0 wt % of a monomer unit (c-2) having a double bond copolymerizable with the methacrylate ester unit, and 0 to 10 parts by weight of a polyfunctional monomer unit per 100 parts by weight of a total amount of (c-1) and (c-2), wherein at least a part of the first hard polymer is coated with the soft polymer, wherein the second hard polymer is grafted on the first hard polymer and/or the soft polymer, and wherein the first hard polymer has a primary alkylthio group and/or a secondary alkylthio group; Kitayama discloses using methylene chloride (paragraph 0290) which is known to have a Hansen solubility within the instantly claimed range as per Applicants’ admission in the instant Specification.  Kitayama also discloses having a particle diameter of 50 to 400 nm (paragraph 0028) which teaches the claimed range.  The combination of the solvent, graft copolymer, and said acrylic resin together would correspond to the claimed dope.  Given the similarities above and that of the claimed invention, it would be expected for the invention of Kitayama to inherently possess the claimed featured of swelling by MEEK of 3.5 or more as instantly being claimed in Claim 3.  
2.	However, Kitayama does not disclose the claimed solution casting method but instead uses a melt extrusion method (paragraph 0209).
3.	Hirata discloses making a light-transmitting sheet that can be made via a solvent casting method which is preferred over melt extrusion wherein the casting method results in excellent transparency, birefringence, flexibility, surface accuracy, and thickness uniformity (column 5, lines 30-40). Furthermore, Hirata discloses that said casting method comprises using a pellet dissolved in a solvent then casted on a mold then evaporating the solvent (column 5, lines 41-63). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Kitayama, by using a solution casting method, of Hirata. One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent transparency, birefringence, flexibility, surface accuracy, and thickness uniformity.
5.	Regarding Claim 5, Kitayama in view of Hirata suggests that the glass transition temperature of the acrylic resin contained in the resin composition according to one or more embodiments of the present invention can be set in accordance with its use conditions and intended use. When the resin composition according to one or more embodiments of the present invention is used for purposes not requiring excellent heat resistance, the glass transition temperature may be 90.degree. C. from the viewpoint of heat resistance during use (Kitayama paragraph 0060).
Kitayama in view of Hirata suggests that the weight-average molecular weight of its acrylic resin is not particularly limited, but may be in the range of 1X10^4 to 5X10^5 (Kitayama paragraph 0090).
7.	Regarding Claim 11, Kitayama in view of Hirata suggests 40 to 99. 9 wt % of the methacrylate ester unit (a-1), and wherein the monomer unit (a-2) comprises 0.1 to 35 wt % of an acrylate ester unit (a-21), 0 to 10 w% of an aromatic vinyl monomer unit (a-22), and 0 to 15 wt % of a monomer unit (a-23) having a copolymerizable double bond (Kitayama Claim 11).
8.	Regarding Claim 12, Kitayama in view of Hirata suggests using a lactone ring-structure (Kitayama paragraph 0061).
9.	Regarding Claims 21 and 22, Kitayama in view of Hirata suggests using a polarizer protective film in a polarizer for a display device (Kitayama paragraph 0227).
Response to Arguments
Applicant’s arguments, filed 3/22/2021, with respect to the rejection(s) of all claim(s) under Takimoto, Sugaya in view of Takimoto, Owens, and Kitayama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitayama in view of Hirata USPN_6811850_B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 5, 2021